MEMORANDUM **
Curtis S. Thompson, a Washington state prisoner, appeals pro se from the district *605court’s summary judgment for one police officer in Thompson’s 42 U.S.C. § 1983 action alleging excessive force against several defendants. We dismiss.
We lack jurisdiction over this appeal because the district court did not certify its order pursuant to Federal Rule of Civil Procedure 54(b), and the action is stayed as to the remaining defendants. See 28 U.S.C. §§ 1291 & 1292.
Thompson’s request to transfer this case to another circuit because of alleged bias is not persuasive.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.